EXHIBIT 10.38

Domino’s Pizza, Inc.

Independent Director Compensation Schedule

The following table sets forth the current compensation received by independent
directors of Domino’s Pizza, Inc.:

 

Compensation Type

   Amount  

Director Retainer

   $ 65,000 per year   

Audit Chairperson Retainer

   $ 20,000 per year   

Compensation Committee Chairperson Retainer

   $ 15,000 per year   

Nominating and Corporate Governance Committee Chairperson Retainer

   $ 10,000 per year   

Audit Committee Member Retainer

   $ 7,500 per year   

Compensation Committee Member Retainer

   $ 5,000 per year   

Nominating and Corporate Governance Committee Member Retainer

   $ 5,000 per year   

Target Restricted Stock Grant Value

   $ 100,000 per year   